IN THE UNITED STATES COURT OF APPEALS

          FOR THE FIFTH CIRCUIT
                    _______________

                      m 99-20451
                    _______________




      OMNEX ACCEPTANCE CORPORATION, ET AL.,
                                         Plaintiffs,
                         VERSUS

          CAPITOL RESOURCE FUNDING, INC.,
                                         Defendant-Appellant,
                         VERSUS

 CHRYSLER CORPORATION AND CITIZENS BANK OF TEXAS,
                                         Garnishees-Appellees.



              _________________________

        Appeal from the United States District Court
            for the Southern District of Texas
                     (H-94-CV-4374)
             _________________________
                       April 4, 2000
Before REAVLEY, SMITH, and
  EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   We have reviewed the briefs, the applicable
law, and pertinent portions of the record and
have heard the arguments of counsel. We find
no reversible error in the findings and
conclusions of the magistrate judge regarding
the source of the subject funds or regarding
any other pertinent matter.

   It is time to put this longstanding matter to
rest.     The judgment is in all respects
AFFIRMED.




         *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                        2